Name: COMMISSION REGULATION (EC) No 3480/93 of 17 December 1993 laying down transitional measures for the management of base areas in Spain
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  economic policy;  Europe;  farming systems
 Date Published: nan

 No L 317/42 Official Journal of the European Communities 18 . 12. 93 COMMISSION REGULATION (EC) No 3480/93 of 17 December 1993 laying down transitional measures for the management of base areas in Spain previous production, to transfer production back to that of rice, cotton and tomatoes in the marketing year 1994/95 ; whereas it would therefore be inequitable to require producers of sunflowers in 1994 to undertake the special set-aside referred to in Article 2 (6) of Regulation (EEC) No 1765/92, as only those who remained in sunflower production in the marketing year 1994/95 would be penalized ; Whereas Regulation (EEC) No 1765/92 requires that the compensatory payments shall be paid by 31 December following the harvest ; Whereas the relevant management committees have not delivered opinions within the time limits set by their chairmen, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EEC) No 1552/93 (2), and in particular Articles 12 and 16 thereof, Whereas Article 2 (6) of Regulation (EEC) No 1765/92 provides for a reduction in the area eligible for compensa ­ tory payments and special set-aside without compensation where the sum of the areas for which aid is claimed by producers exceeds the regional base area ; Whereas as a result of a severe drought and restrictions on the use of water in Spain in 1993 there was a transfer of the type of production on irrigated land in the Regadio from non-arable crops such as rice, cotton and tomatoes to sunflowers ; whereas this transfer resulted in an increase in the area for which applications were made for compensatory payments and for compensation for the corresponding amount of set-aside, which exceeded the base area for other crops for the Regadio ; Whereas this increase was caused solely as a result of an increase in the area on which sunflowers were cultivated ; whereas there was no increase in the area on which other arable crops were cultivated ; whereas it would be inequi ­ table to penalize, in the first year of application of the support system, producers of other arable crops ; Whereas, in addition, in view of the fact that the increase in the area on which sunflowers were cultivated was caused because of climatic changes outside the control of producers which led producers who traditionally did not produce sunflowers to transfer to sunflower production ; whereas these producers are likely, having regard to their HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 2 (6) of Regulation (EEC) No 1765/92, in the marketing year 1993/94, the following shall apply in relation to the regional base area for 'Regadio' in Spain as referred to in Commission Regula ­ tion (EEC) No 845/93 (3):  only the eligible area per farmer in relation to sun ­ flowers, including the corresponding area of set-aside, shall be reduced proportionately,  the second indent of Article 2 (6) shall not be applied. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect to the 1993/94 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1993 . For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 181 , 1 . 7. 1992, p . 12. 0 OJ No L 154, 25. 6. 1993, p. 19 . (3) OJ No L 88, 8 . 4. 1993, p. 27.